Citation Nr: 0314781	
Decision Date: 07/03/03    Archive Date: 07/10/03

DOCKET NO.  96-06 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

The propriety of the initial evaluation for post-concussion 
syndrome, evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Pitts, Associate Counsel


INTRODUCTION

The veteran had service with the United States Army Reserves 
(Army Reserves).  This service included verified active duty 
for training (ACDUTRA) from August 23, 1985 to September 7, 
1985 and other verified active service from June 1980 to 
October 1980.  Neither additional active service that may 
have been performed by the appellant nor the dates of his 
enlistment and discharge from the Army Reserves have been 
verified.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 1995 rating decision of the 
Pittsburgh, Pennsylvania Department of Veterans Affairs 
Regional Office (RO).

A personal hearing was held before a hearing officer at the 
RO in June 1996.

In March 2000, the Board remanded the claim for purposes of 
development.


REMAND

The claim must be remanded to ensure that it is developed and 
adjudicated in compliance with the Veterans Claims Assistance 
Act of 2000 (VCAA) and its implementing regulations.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2002).

To that end, the RO must provide the veteran and his 
representative with the notice concerning information and 
evidence that could substantiate the claim that is required 
by section 5103 of the VCAA and described in section 3.159(b) 
of the implementing regulation.  See 38 U.S.C.A. § 5103 
(2002); 38 C.F.R. § 3.159(b) (2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The notice must indicate 
which evidence the veteran is finally responsible for 
obtaining and which evidence VA will attempt to obtain on his 
behalf.  Id.  

The notice to be furnished under section 5103 of the VCAA in 
this case should include a discussion of the evidence that 
could support the assignment of a higher initial rating of 
the veteran's post-concussion syndrome under all potentially 
relevant provisions of the rating schedule.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1991).  These include, but 
are not necessarily limited to, Diagnostic Codes 8045 
(concerning brain disease due to head trauma) and 9304 
(concerning dementia due to trauma).  

The Board notes that while this appeal has been pending, the 
criteria for ratings under Diagnostic Code 9304 were revised 
as of an effective date of November 7, 1996.  See 61 Fed. 
Reg. 52,700 (Oct. 8, 1996).  If the new criteria may prove 
more favorable to any claim, they must be applied in that 
instance.  Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  However, the new criteria cannot be applied to rate 
the disability as it was manifested before their effective 
date.  See 38 U.S.C.A. § 5110(g) (West 2002).  Therefore, if 
the revised criteria are more favorable to the claim than are 
the former, the RO should consider assigning a "staged" 
disability rating employing the revised criteria to the 
extent permissible.  See Fenderson v. West, 12 Vet. App. 119, 
126 (1999).  A staged rating may be assigned when, as here, 
the evaluation is incident to a grant of service connection.  
Id.  The 10 percent evaluation for post-concussion syndrome 
in this case was established with a grant of service 
connection from May 23, 1994.

Purely neurological disabilities are to be rated under the 
applicable diagnostic code.  Purely subjective complaints, 
such as headache, dizziness, or insomnia, that are recognized 
as symptomatic of brain trauma are rated at 10 percent and no 
more under Diagnostic Code 9304 and may not be combined with 
any other rating for a disability due to brain trauma.  A 
rating in excess of 10 percent for brain disease due to 
trauma under Diagnostic Code 9304 may not be assigned in the 
absence of a diagnosis of multi-infarct dementia associated 
with brain trauma.  38 C.F.R. § 4.124a, Diagnostic Code 8045 
(2002).

The record now standing on appeal does not document a 
diagnosis of multi-infarct dementia or show that the veteran 
has neurological disabilities symptomatic of brain trauma 
other than purely subjective complaints.  

However, during a VA neurological examination performed in 
April 2002 in accordance with the directives of the Board's 
March 2000 Remand, the examiner recognized the possibility 
that the veteran had certain objective neurological 
disabilities as a result of head trauma.  The examiner 
scheduled the veteran for an MRI of the head and an EEG 
screening for seizures, but the veteran did not report for 
these procedures.  In an addendum to the April 2002 
examination report, the examiner observed that in the absence 
of the results of those studies, he would have to conclude 
that the veteran was disabled mainly from a psychiatric 
condition (one not service connected).  It is clear from the 
existing record that without the MRI and EEG studies 
contemplated by the neurological examiner in April 2002, 
evidence that could support a rating above 10 percent for 
post-concussion syndrome will be lacking in this case.

Among the duties VA has under the VCAA is to secure a medical 
examination or opinion if such is necessary to decide any 
claim for benefits.  38 U.S.C.A. § 5103(A)(d)(1); 38 C.F.R. 
§ 3.159(c)(4).  The Board is of the opinion that the veteran 
should be given another opportunity to report for a 
supplemental examination that could yield evidence of greater 
disability than what is reflected by the current rating of 
his post-concussion syndrome.

Accordingly, this case is REMANDED for the following actions

1.  The RO must provide the veteran and 
his representative with notice concerning 
the kind of evidence that is required to 
substantiate his claim.  The notice must 
satisfy section 5103 of the VCAA and 
section 3.159(b) of the implementing 
regulation.  See 38 U.S.C.A. § 5103 (West 
2002); 38 C.F.R. § 3.159(b) (2002); see 
also Quartuccio v. Principi.  Thus, the 
notice must include a discussion of any 
information and any medical or lay 
evidence not currently of record that is 
necessary to 


substantiate each of the claims.  In so 
doing, the notice must refer to proof 
required by specific rating provisions 
that may be relevant to the claim, to 
include those discussed above.  See 
38 C.F.R. § 4.124a, Diagnostic Code 8045, 
§ 4.132 (2002), Diagnostic Code 9304 
(1996), § 4.130, Diagnostic Code 9304 
(2002).  The notice must indicate which 
evidence the veteran is finally 
responsible for obtaining and which 
evidence VA will attempt to obtain on his 
behalf and must meet the other 
requirements for such notices set forth in 
38 U.S.C.A. § 5103 and 38 C.F.R. 
§ 3.159(b).

The veteran and his representative must 
be given appropriate time to respond.

2.  Then, the RO should schedule the 
veteran for a neurological examination.  
The examination should be conducted by 
the examiner who performed the 
neurological examination of April 2002, 
if he is available.  Otherwise, it should 
be performed by a VA neurologist.  The 
purpose of the examination is to 
determine whether the veteran currently 
has objective neurological residuals (as 
contrasted with purely subjective 
complaints, such as headache, dizziness, 
or insomnia, that are recognized as 
symptomatic of brain trauma) of the head 
trauma that he sustained while on active 
duty in August 1985.  All tests and 
studies that the examiner thinks 
necessary to resolve this question fully 
should be performed.  If a brain MRI and 
an EEG are not performed, the examination 
report should explain why, in view of the 
conclusion expressed in the April 2002 
examination report that such studies were 


needed.  The examiner should identify 
each objective neurological residual 
exhibited by the veteran and of each, 
state whether it is at least as likely as 
not (that is, 50 percent or better) that 
it has resulted from the service-related 
head trauma.  The claims folder should be 
made available to the examiner for review 
of pertinent documents therein.

3.  After the development requested above 
has been completed, the RO should 
readjudicate the claim.  If the claim is 
not granted in full, the veteran and his 
representative should be provided a 
supplemental statement of the case.  
38 C.F.R. § 19.31 (2002).  This document 
should include notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations.  The 
veteran and his representative should be 
allowed appropriate time to respond.

Then, if appellate review is required, the case should be 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


